DETAILED ACTION

Response to Amendment
Claims 1, 8-15, 20-21 and 43-44 are pending in the application, with claims 8-10, 12-15, 20-21 and 43 withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 2/7/2022.

Election/Restrictions
Claim 1 allowable. The restriction requirement among groups of inventions, as set forth in the Office action mailed on 8/20/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 12-15, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 8-10, 20-21 and 43, directed to non-elected inventions remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


This application is in condition for allowance except for the presence of claims 8-10, 20-21 and 43 directed to inventions non-elected without traverse.  Accordingly, claims 8-10, 20-21 and 43 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TO THE CLAIMS

Claims 12-15 are re-joined

Claims 8-10, 20-21, and 42 are cancelled


Allowable Subject Matter
Claims 1, 11-15, and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 2/7/2022 with respect to instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a composite electrolyte comprising a binder including materials as set forth in the claim, a ceramic filler as set forth in the claim having a cross-sectional diameter of 50 – 150 nm, the composite electrolyte having a porosity greater than 50% comprising a plurality of submicron pores.
Kumar ‘873, Kumar ‘641, and Jang are considered to form the combination of prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, the aforementioned combination of references does not disclose nor render obvious all of the aforementioned limitations of instant independent claim 1.  Namely, as persuasively argued by the Applicants, it would not have been obvious to combine the aforementioned references since each is subject to different processing methods which would result in different structural features within the structure of each material.  As such, the it would not be obvious to combine the references to arrive at the structure of the instant claims.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied references.  Therefore, instant independent claim 1 has been found allowable over the cited prior art references of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725